DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum (US 9,643,593 B2).

Regarding claim 1, Dalum teaches a method, comprising:
determining a geofence that encompasses a confined space;
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter."
However, while Dalum does teach the determination of a geofence, Dalum does not outright state that the work site of Col. 25 lines 39-56 is demarcated by the determined geofence. Modified Dalum teaches:
and disabling, inside the confined space, operation of a first vehicle propulsion system of a vehicle in order to prevent gaseous emissions and/or sound emissions by the first vehicle propulsion system.
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..." Dalum is modified such that the area of the work zone is explicitly defined using the described geofence.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum such that operation at a work site is determined using a geofence. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Dalum such that the work site described in Col. 25 lines 39-56 is explicitly (rather than implicitly) defined using a geofence. This is further supported by the fact that the mode of reduced or eliminated fuel use is activated if the vehicle is within a certain geographic area; this appears to be the case for the work site, as the engine is turned off while at the work site in order to produce fewer emissions and engine noise.

Regarding claim 2, Dalum teaches the aforementioned limitations of claim 1. Dalum further teaches:
the first vehicle propulsion system is an internal combustion engine.
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."

Regarding claim 5, Dalum teaches the aforementioned limitations of claim 1. Dalum further teaches:
the vehicle is a hybrid electric vehicle that includes a second vehicle propulsion system comprising a battery coupled to an electric motor,
Dalum teaches (Col. 6 lines 12-15): "The method of using the second prime mover, often an electric motor, to increase the speed of the first prime mover, reduces the need for fuel use by the first prime mover in one embodiment." Dalum further teaches (Col. 6 lines 37-45): "Energy for the second prime mover may be provided by a stored energy system, such as a battery system or ultra-capacitor, or hydraulic accumulator."
the method further comprising: determining that a charge level of the battery is below a threshold level;
Dalum teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."
and enabling, inside the confined space, operation of the first vehicle propulsion system based on determining that the charge level of the battery is below the threshold level.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Dalum further teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."

Regarding claim 15, Dalum teaches a vehicle, comprising:
a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to perform operations comprising: 
Dalum teaches (Col. 14 lines 8-49): "Controllers monitoring the first prime mover 20 and second prime mover 50 may communicate available torque from each prime mover… The hybrid controller can also communicate with transmission controller and/or engine controller to cause, enable or command the starting and stopping of prime mover 20..." One of ordinary skill in the art would recognize that such a configuration of electronic controllers would entail the use of preprogrammed (i.e., stored) instructions which enable the performance of each of the controllers' tasks.
determining a geofence that encompasses a confined space;
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter."
However, while Dalum does teach the determination of a geofence, Dalum does not outright state that the work site of Col. 25 lines 39-56 is demarcated by the determined geofence. Modified Dalum teaches:
and disabling, inside the confined space, operation of a first vehicle propulsion system of the vehicle in order to prevent gaseous emissions and/or sound emissions produced by the first vehicle propulsion system.
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..." Dalum is modified such that the area of the work zone is explicitly defined using the described geofence.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum such that operation at a work site is determined using a geofence. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Dalum such that the work site described in Col. 25 lines 39-56 is explicitly (rather than implicitly) defined using a geofence. This is further supported by the fact that the mode of reduced or eliminated fuel use is activated if the vehicle is within a certain geographic area; this appears to be the case for the work site, as the engine is turned off while at the work site in order to produce fewer emissions and engine noise.

Regarding claim 16, Dalum teaches the aforementioned limitations of claim 15. Dalum further teaches:
the first vehicle propulsion system is an internal combustion engine
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
and wherein the sound emissions by the first vehicle propulsion system comprises a sound produced by the internal combustion engine.
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."

Regarding claim 17, Dalum teaches the aforementioned limitations of claim 15. Dalum further teaches:
the first vehicle propulsion system is an internal combustion engine
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
and wherein the processor is further configured to access the memory and execute the computer-executable instructions to perform operations comprising: detecting a location of the vehicle outside the geofence;
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Here, it is implied that the GPS device of system 10 detects a location of the vehicle outside of the geofence and inside the geofence in order to determine that the system 10 is now within city limits and should automatically be placed in a fuel-reducing all-electric mode.
and enabling operation of the internal combustion engine based on detecting the location of the vehicle outside the geofence.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode. Use of second prime mover 50 to reduce or eliminate power required by first prime mover 20 may be enabled without any external input or operator input." Thus, while outside of city limits, the vehicle would operate using the first prime mover 20 (i.e., the internal combustion engine), but would transition to only using the second prime mover 50 after entering city limits.

Regarding claim 18, Dalum teaches the aforementioned limitations of claim 15. Dalum further teaches:
the vehicle is a hybrid electric vehicle that includes a second vehicle propulsion system comprising a battery coupled to an electric motor,
Dalum teaches (Col. 6 lines 12-15): "The method of using the second prime mover, often an electric motor, to increase the speed of the first prime mover, reduces the need for fuel use by the first prime mover in one embodiment." Dalum further teaches (Col. 6 lines 37-45): "Energy for the second prime mover may be provided by a stored energy system, such as a battery system or ultra-capacitor, or hydraulic accumulator."
and wherein the processor is further configured to access the memory and execute the computer-executable instructions to perform operations comprising: determining that a charge level of the battery is below a threshold level;
Dalum teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."
and enabling, inside the confined space, operation of the first vehicle propulsion system based on determining that the charge level of the battery is below the threshold level.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Dalum further teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum in view of Kern, JR. et al. (US 2014/0349672 A1), hereinafter Kern.

Regarding claim 3, Dalum teaches the aforementioned limitations of claim 2. Dalum further teaches:
and wherein the sound emissions by the first vehicle propulsion system comprises a sound produced by the internal combustion engine.
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
However, Dalum does not outright teach that the geofence is defined based on input provided by an individual. Kern teaches the dynamic creation of a geofence, comprising:
the geofence is defined based on input provided by an individual,
Kern teaches ([0012]): "The user input can request that a geo-fence be created with a predetermined radius around a current location of a GPS tracker device. Accordingly, a notification can be generated and transmitted when the GPS tracker device and/or an object associated with the GPS tracker device, such as the user's vehicle, crosses the newly created geo-fence."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Kern to provide that the geofence is defined based on input provided by an individual. Dalum already provides the determination of a geofence (see at least Col. 30 lines 20-46). Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kern, as doing so beneficially allows for a user to define the geofence. The implementation of Kern provides the benefit of providing the user who defined the geofence a notification when the user's vehicle crosses the newly created geofence, as recognized by Kern ([0012]).

Claim(s) 4, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum in view of Lickfelt et al. (US 2019/0048643 A1), hereinafter Lickfelt.

Regarding claim 4, Dalum teaches the aforementioned limitations of claim 2. Dalum further teaches:
and wherein the method further comprises: detecting a location of the vehicle outside the geofence;
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Here, it is implied that the GPS device of system 10 detects a location of the vehicle outside of the geofence and inside the geofence in order to determine that the system 10 is now within city limits and should automatically be placed in a fuel-reducing all-electric mode.
and enabling operation of the internal combustion engine based on detecting the location of the vehicle outside the geofence.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode. Use of second prime mover 50 to reduce or eliminate power required by first prime mover 20 may be enabled without any external input or operator input." Thus, while outside of city limits, the vehicle would operate using the first prime mover 20 (i.e., the internal combustion engine), but would transition to only using the second prime mover 50 after entering city limits.
However, Dalum does not outright teach that the confined space is one of a garage or a covered parking lot. Lickfelt teaches a vehicle garage control system, comprising:
the confined space is one of a garage or a covered parking lot,
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included below, demonstrates that the barrier 104 encloses a parking location and forms a garage.

    PNG
    media_image1.png
    514
    794
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Lickfelt to provide that the confined space is one of a garage or a covered parking lot. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).

Regarding claim 7, Dalum teaches the aforementioned limitations of claim 1. Dalum further teaches:
disabling the first vehicle propulsion system of the vehicle is based on determining that the vehicle is… inside the confined space.
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
However, Dalum does not outright teach determining that the vehicle is parked inside the confined space. Lickfelt teaches a vehicle garage control system, comprising:
...determining that the vehicle is parked inside the confined space.
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included above, demonstrates that the barrier 104 encloses a parking location and forms a garage.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Lickfelt to provide determining that the vehicle is parked inside the confined space. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).

Regarding claim 9, modified Dalum teaches a method, comprising:
and disabling, inside the confined space, operation of a first vehicle propulsion system of the vehicle in order to prevent gaseous emissions and/or sound emissions by the first vehicle propulsion system.
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..." Dalum is modified such that the area of the work zone is explicitly defined using the described geofence.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum such that operation at a work site is determined using a geofence. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Dalum such that the work site described in Col. 25 lines 39-56 is explicitly (rather than implicitly) defined using a geofence. This is further supported by the fact that the mode of reduced or eliminated fuel use is activated if the vehicle is within a certain geographic area; this appears to be the case for the work site, as the engine is turned off while at the work site in order to produce fewer emissions and engine noise.
However, while Dalum does teach (Col. 29 lines 10-11) that prime mover 20 may be disabled when the vehicle is parked, Dalum does not outright teach determining that a vehicle is parked inside a confined space. Lickfelt teaches a vehicle garage control system, comprising:
determining that a vehicle is parked inside a confined space;
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included above, demonstrates that the barrier 104 encloses a parking location and forms a garage.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Lickfelt to provide determining that a vehicle is parked inside a confined space. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).

Regarding claim 10, Dalum and Lickfelt teach the aforementioned limitations of claim 9. Dalum further teaches:
the first vehicle propulsion system comprises an internal combustion engine,
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
and the method further comprises: defining a geofence that encompasses the confined space and an area outside the confined space; 
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Here, it is implied that the GPS device of system 10 detects a location of the vehicle outside of the geofence and inside the geofence in order to determine that the system 10 is now within city limits and should automatically be placed in a fuel-reducing all-electric mode. As such, the Examiner has interpreted the area outside of city limits as a defined area outside of the confined space.
detecting a location of the vehicle in the area outside the geofence;
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Here, it is implied that the GPS device of system 10 detects a location of the vehicle outside of the geofence and inside the geofence in order to determine that the system 10 is now within city limits and should automatically be placed in a fuel-reducing all-electric mode.
and enabling operation of the internal combustion engine based on detecting the location of the vehicle in the area outside the geofence.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode. Use of second prime mover 50 to reduce or eliminate power required by first prime mover 20 may be enabled without any external input or operator input." Thus, while outside of city limits, the vehicle would operate using the first prime mover 20 (i.e., the internal combustion engine).

Regarding claim 11, Dalum and Lickfelt teach the aforementioned limitations of claim 10. However, Dalum does not outright teach that the confined space is a garage and the area outside the garage comprises one of a driveway or a road. Lickfelt further teaches:
the confined space is a garage and the area outside the garage comprises one of a driveway or a road.
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included above, demonstrates that the barrier 104 encloses a parking location, forming a confined space. Lickfelt further teaches ([0102]): "For instance, the zone determinant module 148 may analyze the length of the street(s) 420 within a vicinity of the barrier 104, the length of the driveway(s) 422 leading up to the barrier 104..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum and Lickfelt to further incorporate the teachings of Lickfelt to provide determining that the confined space is a garage and the area outside the garage comprises one of a driveway or a road. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).

Regarding claim 12, Dalum and Lickfelt teach the aforementioned limitations of claim 9. Dalum further teaches:
the first vehicle propulsion system comprises an internal combustion engine
Dalum teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
and wherein the vehicle is a hybrid electric vehicle that includes a second vehicle propulsion system comprising a battery coupled to an electric motor,
Dalum teaches (Col. 6 lines 12-15): "The method of using the second prime mover, often an electric motor, to increase the speed of the first prime mover, reduces the need for fuel use by the first prime mover in one embodiment." Dalum further teaches (Col. 6 lines 37-45): "Energy for the second prime mover may be provided by a stored energy system, such as a battery system or ultra-capacitor, or hydraulic accumulator."
the method further comprising: determining that a charge level of the battery is below a threshold level;
Dalum teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."
and enabling, inside the confined space, operation of the first vehicle propulsion system based on determining that the charge level of the battery is below the threshold level.
Dalum teaches (Col. 30 lines 9-19): "System 10 in FIG. 8 can operate in an all-electric mode based upon operator to input to control system 49. Alternatively, system 10 can automatically operate in the all-electric mode based upon location using a GPS device. For example, when in city limits, system 10 can be automatically placed in an all-electric mode." Dalum further teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."

Regarding claim 13, Dalum and Lickfelt teach the aforementioned limitations of claim 9. Dalum further teaches:
disabling the first vehicle propulsion system of the vehicle is based on determining that the vehicle is... inside the confined space.
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
However, Dalum does not outright teach determining that the vehicle is parked inside the confined space. Lickfelt further teaches:
...determining that the vehicle is parked inside the confined space.
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included above, demonstrates that the barrier 104 encloses a parking location and forms a garage.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum and Lickfelt to further incorporate the teachings of Lickfelt to provide determining that the vehicle is parked inside the confined space. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum in view of Taguchi (US 2011/0032110 A1).

Regarding claim 6, Dalum teaches the aforementioned limitations of claim 1. Dalum further teaches:
the vehicle is a hybrid electric vehicle that includes a second vehicle propulsion system comprising a battery coupled to an electric motor,
Dalum teaches (Col. 6 lines 12-15): "The method of using the second prime mover, often an electric motor, to increase the speed of the first prime mover, reduces the need for fuel use by the first prime mover in one embodiment." Dalum further teaches (Col. 6 lines 37-45): "Energy for the second prime mover may be provided by a stored energy system, such as a battery system or ultra-capacitor, or hydraulic accumulator."
the method further comprising: determining that a charge level of the battery is below a threshold level;
Dalum teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."
However, Dalum does not outright teach displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started. Taguchi teaches an electric power amount information output device and system, comprising:
and displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started.
Taguchi teaches ([0069]): "The in-vehicle control unit 45 checks whether the remaining electric power amount of the battery 32 of the vehicle 3, which is available at the departure point, is less than the calculated required minimum electric power amount. If the remaining electric power amount is less than the calculated required minimum power amount, the in-vehicle control unit 45 drives the output unit 43 to display charge request information, which indicates that the battery 32 need be charged before leaving the departure point, as information regarding the remaining electric charge, that is, available electric power, of the battery 32."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Taguchi to provide displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started. Dalum and Taguchi are both partially concerned with the use of chargeable batteries in vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Taguchi, as doing so beneficially provides the user a reminder to charge the battery before leaving a departure point if the remaining electric power amount is less than a calculated required minimum power amount, as recognized by Taguchi ([0069]).

Regarding claim 19, Dalum teaches the aforementioned limitations of claim 15. Dalum further teaches:
the vehicle is a hybrid electric vehicle that includes a second vehicle propulsion system comprising a battery coupled to an electric motor, 
Dalum teaches (Col. 6 lines 12-15): "The method of using the second prime mover, often an electric motor, to increase the speed of the first prime mover, reduces the need for fuel use by the first prime mover in one embodiment." Dalum further teaches (Col. 6 lines 37-45): "Energy for the second prime mover may be provided by a stored energy system, such as a battery system or ultra-capacitor, or hydraulic accumulator."
and wherein the processor is further configured to access the memory and execute the computer-executable instructions to perform operations comprising: determining that a charge level of the battery is below a threshold level;
Dalum teaches (Col. 16 lines 47-53): "Battery state of charge (SOC) and other diagnostics of the hybrid system may be monitored during the use of second prime mover 50, if the SOC drops below a defined threshold, the hybrid controller or other controller on the vehicle or combination of controllers may command prime mover 20 to operate using fuel and discontinue the use of prime mover 50."
However, Dalum does not outright teach displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started. Taguchi teaches an electric power amount information output device and system, comprising:
and displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started.
Taguchi teaches ([0069]): "The in-vehicle control unit 45 checks whether the remaining electric power amount of the battery 32 of the vehicle 3, which is available at the departure point, is less than the calculated required minimum electric power amount. If the remaining electric power amount is less than the calculated required minimum power amount, the in-vehicle control unit 45 drives the output unit 43 to display charge request information, which indicates that the battery 32 need be charged before leaving the departure point, as information regarding the remaining electric charge, that is, available electric power, of the battery 32."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Taguchi to provide displaying, upon a display screen of an infotainment system in the vehicle and/or a personal communications device, an instruction to charge the battery before the vehicle is started. Dalum and Taguchi are both partially concerned with the use of chargeable batteries in vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Taguchi, as doing so beneficially provides the user a reminder to charge the battery before leaving a departure point if the remaining electric power amount is less than a calculated required minimum power amount, as recognized by Taguchi ([0069]).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum and Lickfelt and in further view of Schuerman (US 2012/0259478 A1).

Regarding claim 8, Dalum and Lickfelt teach the aforementioned limitations of claim 7. However, neither Dalum nor Lickfelt outright teach determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Schuerman teaches a parking detector arranged to monitor mobility of a vehicle, comprising:
determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level,
Schuerman teaches ([0104]): "In this regard, the light level measurement unit of the navigation apparatus 200 can measure the ambient light level and the parking detector 235 can acquire the measured light level information and determine whether the measured light level has changed by a predetermined light level change value or more, for example within the relatively short period of time, for example 30 seconds. Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level." Schuerman is capable of determining a change in light level; one of ordinary skill in the art would recognize that such a comparison would require a comparison to a reference light level (i.e., the initial light level at the start of the 30 second period).
the reference light level based on a time of day.
Schuerman teaches ([0104]): "Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum and Lickfelt to incorporate the teachings of Schuerman to provide determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Dalum, Lickfelt, and Schuerman are each partially concerned with the monitoring of vehicles in confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Schuerman, as Schuerman notes ([0105]) that the detection of the change in ambient light level is consistently indicative of the act of entering the parking garage (i.e., entering the confined space).

Regarding claim 14, Dalum and Lickfelt teach the aforementioned limitations of claim 13. However, neither Dalum nor Lickfelt outright teach determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Schuerman teaches a parking detector arranged to monitor mobility of a vehicle, comprising:
determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level,
Schuerman teaches ([0104]): "In this regard, the light level measurement unit of the navigation apparatus 200 can measure the ambient light level and the parking detector 235 can acquire the measured light level information and determine whether the measured light level has changed by a predetermined light level change value or more, for example within the relatively short period of time, for example 30 seconds. Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level." Schuerman is capable of determining a change in light level; one of ordinary skill in the art would recognize that such a comparison would require a comparison to a reference light level (i.e., the initial light level at the start of the 30 second period).
the reference light level based on a time of day.
Schuerman teaches ([0104]): "Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum and Lickfelt to incorporate the teachings of Schuerman to provide determining that the vehicle is parked inside the confined space comprises comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Dalum, Lickfelt, and Schuerman are each partially concerned with the monitoring of vehicles in confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Schuerman, as Schuerman notes ([0105]) that the detection of the change in ambient light level is consistently indicative of the act of entering the parking garage (i.e., entering the confined space).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalum in view of Lickfelt and in further view of Schuerman.

Regarding claim 20, Dalum teaches the aforementioned limitations of claim 15. Dalum further teaches:
disabling operation of the first vehicle propulsion system is based on determining that the vehicle is… inside the confined space,
Dalum teaches (Col. 30 lines 20-46): "System 10 may also monitor the location of the vehicle and activate the mode of reduced or eliminated fuel use if the vehicle is within a certain geographic area determined by a "geo-fence" or virtual perimeter." Dalum further teaches (Col. 13 lines 20-24): "The reduction or elimination of fuel used by the prime mover 20 may be due to a reduction or elimination of the fuel supplied to the prime mover 20 by any of a change in operation of a fuel pump, fuel injector, valve, or other means." Dalum even further teaches (Col. 25 lines 39-56): "In one embodiment, system 10 can provide the advantage of allowing a vehicle to operate at a work site with fewer emissions and engine noise by using an operating mode. In an operating mode, first prime mover 20 (e.g., an internal combustion engine, such as a diesel fueled engine, etc.) is turned off..."
However, Dalum does not outright teach determining that the vehicle is parked inside the confined space. Lickfelt teaches a vehicle garage control system, comprising:
...determining that the vehicle is parked inside the confined space.
Lickfelt teaches ([0148]): "If it is determined that the vehicle 102 is parked within the area enclosed by the barrier 104 (at block 606), the method 600 may proceed to block 608, wherein the method 600 may include determining when at least one door of the vehicle 102 is opened. In one embodiment, when the vehicle 102 is within the area enclosed by the barrier 104 and is parked (i.e., engine is disabled)..." FIG. 2, included above, demonstrates that the barrier 104 encloses a parking location and forms a garage.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum to incorporate the teachings of Lickfelt to provide determining that the vehicle is parked inside the confined space. Dalum and Lickfelt are each concerned with the operation of vehicles within confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Lickfelt, as doing so would provide the predictable result of expanding the scope of the confined spaces of Dalum to garages/covered parking lots. Dalum already teaches the determination of a geofence for a certain geographic area in Col. 30 lines 20-46. One of ordinary skill in the art would therefore be motivated to modify the teachings of Lickfelt such that the area enclosed by the barrier 104 is defined using the geofence of Dalum, particularly since the vehicle of Lickfelt is known to disable the engine when parked in the area enclosed by the barrier (see at least [0148] of Lickfelt).
However, neither Dalum nor Lickfelt outright teach that the determining is based on comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Schuerman teaches a parking detector arranged to monitor mobility of a vehicle, comprising:
the determining based on comparing a light intensity level outside the vehicle to a reference light level,
Schuerman teaches ([0104]): "In this regard, the light level measurement unit of the navigation apparatus 200 can measure the ambient light level and the parking detector 235 can acquire the measured light level information and determine whether the measured light level has changed by a predetermined light level change value or more, for example within the relatively short period of time, for example 30 seconds. Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level." Schuerman is capable of determining a change in light level; one of ordinary skill in the art would recognize that such a comparison would require a comparison to a reference light level (i.e., the initial light level at the start of the 30 second period).
the reference light level based on a time of day.
Schuerman teaches ([0104]): "Depending upon the time, the change in light level to be detected can be an increase or decrease in light level, for example at night, the change is an increase in light level, because the parking garage is well lit, whereas during the day the change is likely to be a decrease in the light level."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalum and Lickfelt to incorporate the teachings of Schuerman to provide that the determining is based on comparing a light intensity level outside the vehicle to a reference light level, the reference light level based on a time of day. Dalum, Lickfelt, and Schuerman are each partially concerned with the monitoring of vehicles in confined spaces. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Schuerman, as Schuerman notes ([0105]) that the detection of the change in ambient light level is consistently indicative of the act of entering the parking garage (i.e., entering the confined space).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitchell et al. (US 2015/0077276 A1) teaches a system and method for automated identification of location types for geofences, including user definition of geofences (see at least [0109]). Chander et al. (US 2011/0043355 A1) teaches a plug-in vehicle including a battery, wherein a display subassembly is configured to display instructions to recharge the battery (see at least [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./             Examiner, Art Unit 3662     

/JELANI A SMITH/             Supervisory Patent Examiner, Art Unit 3662